TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-04-00520-CV


Alfredo Garza, Appellant

v.

County of Williamson, Appellee




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
NO. 01-576-T368, HONORABLE JACK R. MILLER, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N


	Appellee the County of Williamson sued appellant Alfredo Garza, alleging that he
owed nearly $6,000 in delinquent taxes on property he owns in Williamson County.  Appellant, who
is incarcerated, contended at trial that the taxing authorities erred in their valuation of his property
and that he had not received adequate notice of the delinquent taxes.  Judgment was entered against
appellant, imposing a tax lien against the property and giving permission for the taxing authorities to
sell the property to satisfy the tax delinquency.  Appellant filed a motion asking this Court to stay the
foreclosure sale, and on September 23, we granted his motion, ordering that no sale should take place
until we had considered the merits of the appeal.  On October 18, appellant filed a second motion,
this time asking this Court to remand the cause to the trial court with orders to release him from the
judgment due to newly discovered evidence.  Appellant attached an "Account Summary" showing
that as of October 1, 2004, and "based upon the tax records of the Williamson County Tax Office,"
appellant did not owe any taxes to the various taxing authorities for the tax years 1999 through 2003. 
In fact, from the account summary, it appears that appellant may have overpaid his taxes in the
amount of $652.63.  Appellant also attached copies of several letters he wrote to appellee's counsel,
the Williamson County Tax Assessor-Collector, and the Williamson County District Clerk, explaining
the situation and asking that the judgment imposing the tax lien be vacated.  Finally, appellant
attached to the motion copies of a check written by the Williamson County Tax Assessor-Collector
to the Williamson County District Clerk in the amount of $448.70 and referencing court costs in
connection with appellant's property.
	We cannot make any decisions on the merits of appellant's argument because the
evidence he proffers was not before the trial court at the time it made its decision.  It is for the trial
court to consider evidence and make findings concerning its validity.  However, the trial court's
plenary power expired several months ago.  Therefore, in the interest of justice, we abate the appeal
and remand the cause to the trial court with instructions to evaluate and consider the purported
evidence and enter findings of fact and conclusions of law regarding appellant's arguments and newly
filed evidence.  We ask that those findings of fact and conclusions of law be filed with this Court no
later than January 14, 2005.


					__________________________________________
					David Puryear, Justice
Before Chief Justice Law, Justices Kidd and Puryear
Filed:   November 24, 2004